101 F.3d 689
Reginald Boyerv.Joseph Mazurkiewicz, John M. McCullough, Francis Dougherty,Sam Mazzotta, Stewart E. Boone, Anthony J. Deangelo, JohnDoe, T.L. Whitman, George H. Conrad, Former HearingExaminer, Daniel Hammond, Correctional Officer (Co 4), JackM. Allar, Former Assistant Supt, & Grievance Coordinator,George Wilson, Corrections Mail Inspector, D. Leathers,Correctional Officer (#4), at SCI-Rockview
NO. 96-7046
United States Court of Appeals,Third Circuit.
Oct 23, 1996

Appeal From:  M.D.Pa., No. 93-cv-00263,
Conaboy, J.


1
AFFIRMED.